Citation Nr: 0631182	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the benefit sought on 
appeal.

The veteran sent a July 2006 letter to the Board.  The 
veteran noted that he has recently been diagnosed as having 
erectile dysfunction.  The veteran asserted that it was a 
secondary service-connected disability, attributable to his 
service-connected diabetes mellitus.  Although this claim was 
directed to the Board, the RO has made a decision on this 
claim.  Therefore, the veteran's claim for service connection 
for erectile dysfunction is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under the requirements prescribed by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA must assist the veteran in 
obtaining evidence.  The record currently contains some 
medical records from VA facilities, but the record does not 
contain treatment records from several facilities, both VA 
and private, at which the veteran has noted that he has 
received treatment.  

The record contains a summary of a phone conversation between 
an employee of the RO and the veteran.  The summary of the 
phone conversation indicates that the veteran agreed to the 
adjudication of his claim without his case being developed to 
acquire all available medical records.  In a statement from 
the veteran, contained in his November 2004 VA Form 9, the 
veteran noted that he felt pressured to agree to adjudication 
of the claim without procuring the additional medical 
records.  

The Board finds that RO must obtain the additional medical 
treatment records in question as the veteran has noted their 
importance in substantiating his claim and, as noted, VA is 
required to assist in obtaining such records.  The RO is 
directed to seek the records mentioned in the veteran's 
authorization and consent to release information form (VA 
Form 21-4142) received on September 9, 2004, and listed on 
the first page of the addendum of the veteran's VA Form 9 
dated in November 2004.  The Board notes that the record 
already contains medical records for the VA facilities in 
Salt Lake City, Utah, and Tallahassee, Florida.  The RO 
should pursue any required development and contact the 
veteran regarding the existence of other relevant medical 
records from treatment received since the time he submitted 
his VA Form 9.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available  
medical records, including those the 
veteran noted in his VA Form 9 and VA 
Form 21-142.  The RO should also contact 
the veteran regarding any possible 
relevant medical records from treatment 
received since the filing of these 
documents.

2.  When the development requested has 
been completed, and after completing any 
additional indicated development, the 
case should again be reviewed on the 
basis of all the evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).




